 Case 2:20-cr-00155-VAP Document 135 Filed 06/23/21 Page 1 of 2 Page ID #:1249




1
2
3                                                               CC: USPO; PSA

4
5
6
7
8
                        UNITED STATES DISTRICT COURT
9
                      CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,             Case No.: 2:19-cr-00642-VAP
11                                              No.: 2:20-cr-00155-VAP
12              Plaintiff,
         v.                                ORDER GRANTING
13                                         DEFENDANT IMAAD ZUBERI’S
14   IMAAD SHAH ZUBERI,                    EX PARTE APPLICATION FOR
                                           TEMPORARY REMOVAL OF
15              Defendant.                 MONITORING DEVICE
16
                                           The Honorable Virginia A. Phillips
17
18
19
20
21
22
23
24
25
26
27
28
        ORDER GRANTING DEFENDANT’S EX PARTE APPLICATION FOR
             TEMPORARY REMOVAL OF MONITORING DEVICE
 Case 2:20-cr-00155-VAP Document 135 Filed 06/23/21 Page 2 of 2 Page ID #:1250




1                                        ORDER
2          This Court, having considered Defendant Imaad Zuberi’s Ex Parte
3    Application for the Temporary Removal of Monitoring Device, hereby GRANTS
4    the Motion and ORDERS the following:
5          1.    The United States Probation Office to temporarily remove the
6    location monitoring device on Mr. Zuberi’s ankle while his medical team at
7    Methodist Hospital completes MRI imaging. The device will be reattached by the
8    United States Probation Office immediately upon completion of the MRI scan.
9
10   IT IS SO ORDERED.
11
12   Dated: June 23, 2021
13
14
                                          The Honorable Virginia A. Phillips
15                                        United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                2
         ORDER GRANTING DEFENDANT’S EX PARTE APPLICATION FOR
              TEMPORARY REMOVAL OF MONITORING DEVICE
